DATED AUGUST 29, 2007 FILED PURSUANT TO RULE 433 REGISTRATION NO. 333-124310 CATERPILLAR FINANCIAL SERVICES CORPORATION MEDIUM-TERM NOTES, SERIES F, 5.85% NOTES DUE 2017 SUBJECT FINAL PRICING DETAILS Issuer: Caterpillar Financial Services Corporation Title of Securities: Medium-Term Notes, Series F, 5.85%Notes Due 2017 Ratings: A2/A Format: SEC Registered-Registration Statement Number 333-124310 Trade Date: August 29, 2007 Settlement Date (Original Issue date): September 4, 2007 Maturity Date: September 1, 2017 Principal Amount: $400,000,000 Price to Public (Issue Price): 99.978% All-in-price: 99.503% Pricing Benchmark: UST 4.75% Notes due August 2017 UST Spot (Yield): 4.553% Spread to Benchmark: + 130 basis points Yield to Maturity: 5.853% Net Proceeds to Issuer: $398,012,000 Coupon: 5.850% Interest Payment Dates: Interest will be paid semi-annually on the 1st of each March and September of each year, commencing March 1, 2008 and ending on the Maturity Date Day Count Convention: 30/360 Denominations: Minimum denominations of $1000 with increments of $1000 thereafter Joint Lead Manager & Bookrunner Goldman, Sachs & Co. (40%) Merrill Lynch, Pierce, Fenner & Smith (22.5%) Joint Lead Manager Citigroup Global Markets Inc. (20%) Senior Co-Managers J.P. Morgan Securities Inc. (7.5%) Barclays Capital Inc. (7.5%) Junior Co-Managers Banc of America Securities LLC (2.5%) CUSIP: 14912L3K5 The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates.Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering.You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov.Alternatively, the issuer, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling toll-free: Goldman Sachs & Co. 866-471-2526 or Merrill Lynch 866-500-5408.
